           Case 2:18-cr-00131-RAJ Document 1393 Filed 08/10/20 Page 1 of 1



 1                                                          The Honorable Richard A. Jones
 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8

 9    UNITED STATES OF AMERICA,                     NO. CR18-0131-RAJ
10                      Plaintiff,                  ORDER GRANTING DEFENDANT’S
                                                    MOTION TO FILE BRIEF IN
11           v.                                     EXCESS OF TWELVE PAGES
12    CHARLES ROLAND CHEATHAM,
13                      Defendant.
14

15
           The Court, having reviewed Defendant Charles Roland Cheatham’s Motion to File
16
     a Brief in Excess of Twelve Pages, and finding good cause, hereby ORDERS that
17
     Defendant’s Motion (Dkt. #1389) is GRANTED. Defendant may file a Motion for
18
     Compassionate Release that does not exceed 27 pages in length.
19

20
           DATED this 10th day of August, 2020.
21

22

23
                                                   A
                                                   The Honorable Richard A. Jones
                                                   United States District Judge
24

25

26



     ORDER GRANTING MOTION TO                                         GOLDFARB & HUCK
     FILE OVERLENGTH BRIEF - 1                                        ROTH RIOJAS, PLLC
     UNITED STATES v. CHEATHAM                                        925 Fourth Avenue, Suite 3950
                                                                        Seattle, Washington 98104
     NO. CR18-0131-RAJ                                                        (206) 452-0260
